Douglas, J.
R.C. 2725.01 provides that “[w]hoever is * * * entitled to the custody of another, of which such custody such person is unlawfully deprived, may prosecute a writ of habeas corpus * *
Appellee alleges that she was unlawfully deprived of her daughter when she signed a permanent surrender agreement in response to undue pressure. Appellee filed a petition *165for a writ of habeas corpus in which she seeks the return of her child.
In other permanent surrender cases, such as Morrow v. Family & Community Serv. of Catholic Charities, Inc. (1986), 28 Ohio St. 3d 247, 28 OBR 327, 504 N.E. 2d 2, and Manning v. Miami Cty. Children’s Services Bd. (1985), 18 Ohio St. 3d 211,18 OBR 273, 480 N.E. 2d 770, the parents initiated habeas corpus actions. The parents claimed to have involuntarily signed permanent surrender agreements. Although this court found that the parents voluntarily signed the agreements and, thus, were not entitled to a return of their children, we did not challenge the habeas corpus proceedings that the parents had employed.
However, appellants argue that it is improper to file a petition for a writ of habeas corpus in this case. Instead, appellants contend that the natural mother had an adequate remedy at law by way of appeal. Appellants refer to In re Miller (1980), 61 Ohio St. 2d 184, 15 O.O. 3d 211, 399 N.E. 2d 1262, in which an appeal was taken in similar circumstances.
We have found that if there is an adequate remedy at law, the writ of habeas corpus will ordinarily not be granted. Linger v. Weiss (1979), 57 Ohio St. 2d 97, 11 O.O. 3d 281, 386 N.E. 2d 1354, certiorari denied (1979), 444 U.S. 862. Nevertheless, in order for there to be an adequate remedy at law, a remedy must be complete, beneficial, and speedy. State, ex rel. Liberty Mills, v. Locker (1986), 22 Ohio St. 3d 102, 22 OBR 136, 488 N.E. 2d 883.
In this case, an appeal would not be adequate because it would not be speedy. Before the natural mother could appeal, she would have to move to vacate the juvenile court’s entry consenting to her permanent surrender agreement. Since the natural mother has already informally requested this vacation and it has been denied, a more formal motion would be futile and time-consuming. After the denial of the motion, the natural mother would have to appeal to the court of appeals and the losing party would doubtlessly appeal to this court. On the other hand, the court of appeals and this court expedite habeas corpus matters.
Given the mandates of R.C. 3107. 16(B)1 that, with limited exceptions, a decree of adoption may not be challenged after the expiration of one year, it is clear that a speedy resolution of the issue presented is in the best interests of all involved. It is also important that a child be placed in a permanent home environment at the earliest possible moment. Accordingly, we approve, in this case, the use of the statutory procedure of habeas corpus.
This then brings us to the question of whether the permanent surrender agreement2 should be revoked. In her complaint, appellee alleges that appel*166lant-department “* * * applied undue pressure upon her to surrender her child and wrongfully persuaded her to sign the permanent surrender when such was not her desire.” (Emphasis added.) It is not clear whether appellee is arguing undue influence or duress, although in her brief appellee appears to argue duress because she cites to Tallmadge v. Robinson (1952), 158 Ohio St. 333, 49 O.O. 206, 109 N.E. 2d 496, which establishes a test for duress.
According to Black’s Law Dictionary (5 Ed. 1979) 452, “duress” is defined as “* * * any illegal imprisonment, or legal imprisonment used for any illegal purpose, or threats of bodily or other harm, or other means amounting to or tending to coerce the will of another, and actually inducing him to do an act contrary to his free will. * * * [Citation omitted.] * * * [Duress is] [distinguishable from undue influence because in the latter, the wrongdoer is generally in a fiduciary capacity or in a position of trust and confidence with respect to the victim of the undue influence. * * *”
“Undue influence” is “[a]ny improper or wrongful constraint, machination, or urgency of persuasion whereby the will of a person is overpowered and he is induced to do or forbear an act which he would not do or would do if left to act freely. * * *” Id. at 1370.
We find that appellant-department’s conduct did not constitute duress, but instead is more akin to undue influence since the appellant-department’s conduct persuaded ap-pellee to surrender her child, contrary to the appellee’s wishes.
Immediately after the baby was born, the representative of appellant-department met alone with appellee in her hospital room and spoke to her about surrendering her child. Appellee was only fifteen years old, single, and had had no prenatal counselling. It appears from the record that appellee had shown no inclination prior to the representative’s visit to surrender her child. However, promptly after this interview, the representative convened a meeting at her department and chose adoptive parents for appellee’s baby.
Nevertheless, appellee did not surrender her child, but instead took the baby home from the hospital. Ap-pellee’s mother claims that appellee became “extremely upset” following a telephone conversation with the representative, in which the representative allegedly stated that the father would have to be notified if the baby was not surrendered. Appellee was persuaded to sign the permanent surrender agreement. Only half an hour after ap-pellee signed, the representative brought appellee before the judge who approved the surrender. This signature and approval occurred on a Friday. By the next Monday, appellee had consulted a lawyer to have the agreement revoked.
Given appellant-department’s con*167duct and appellee’s age, marital status, health, mental and emotional condition, and her almost fiduciary trust in the department’s representative, we find appellant-department exerted undue influence upon appellee to surrender her child. Because appellee’s consent to the permanent surrender agreement was obtained by undue influence, the agreement is invalid.
When a public agency subjects a natural parent, who is a minor, single, and unrepresented by counsel, to undue influence, and as a result of that undue influence, the parent signs an agreement permanently surrendering her child, the parent’s consent to the agreement is invalid and the custody of the child remains with the parent.
Based on this, we find that the court of appeals did not abuse its discretion when it held that appellee’s consent to the permanent surrender agreement was invalid. An abuse of discretion “ * * implies not merely error of judgment, but perversity of will, passion, prejudice, partiality, or moral delinquency.’ ” State, ex rel. Commercial Lovelace Motor Freight, Inc., v. Lancaster (1986), 22 Ohio St. 3d 191, 193, 22 OBR 275, 277, 489 N.E. 2d 288, 290. We find no such indications here.
The court of appeals also found that appellee was denied her due process rights. In Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co. (1986), 28 Ohio St. 3d 20, 28 OBR 83, 502 N.E. 2d 590, paragraph two of the syllabus, we stated that constitutional questions will not be decided until the necessity for a decision arises on the record before the court. We do not need to reach the constitutional due process issue in this case since we have already decided that appellant-department’s undue influence invalidated the permanent surrender agreement.
Accordingly, for the above-mentioned reasons, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, H. Brown and Resnick, JJ., concur.
Wright, J., concurs in part and dissents in part.
Holmes, J., dissents.

 R.C. 3107.16(B) states:
“Subject to the disposition of an appeal, upon the expiration of one year after an adoption decree is issued, the decree cannot be questioned by any person, including the petitioner, in any manner or upon any ground, including fraud, misrepresentation, failure to give any required notice, or lack of jurisdiction of the parties or of the subject matter, unless, in the case of the adoption of a minor, the petitioner has not taken custody of the minor, or, in the case of the adoption of a minor by a stepparent, the adoption would not have been granted but for fraud perpetrated by the petitioner or the petitioner’s spouse, or, in the case of the adoption of an adult, the adult had no knowledge of the decree within the one-year period.”


 The permanent surrender agreement in this case is governed by amended R.C. *1665103.15, effective March 19,1985 (140 Ohio Laws, Part I, 1836):
“The parents, guardian, or other persons having the custody of a child, may enter into an agreement with any association or institution of this state established for the purposes of aiding, caring for, or placing children in homes, which has been approved and certified by the department of human services, whereby such child is placed in the temporary custody of such institution or association; or such parent, guardian, or other person may make an agreement surrendering such child into the permanent custody of such association or institution, to be taken and cared for by such association or institution or placed in a family home. * * *.” (Emphasis added.)